Citation Nr: 0832446	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  96-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
vertigo, and if so, whether the claim should be granted.

2.  Entitlement to an effective date prior to February 12, 
1992, for the grant of service connection for residuals of a 
medial collateral ligament strain of the left knee.

3.  Entitlement to an increased rating for residuals of a 
medial collateral ligament strain of the left knee, currently 
rated as 20 percent disabling. 
 
4.  Entitlement to a compensable disability rating for a 
bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 
 
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision rendered by 
the Washington, D.C., Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran subsequently 
relocated, and original jurisdiction has been transferred to 
the RO in St. Petersburg, Florida.   

These matters were previously before the Board, and 
adjudicated in a decision dated in August 2005.  In that 
decision, the Board denied reopening of the claim of 
entitlement to service connection for vertigo, denied an 
effective date prior to February 12, 1992, for the grant of 
service connection for residuals of a medial collateral 
ligament strain of the left knee, denied a rating in excess 
of 20 percent for residuals of a medial collateral ligament 
strain of the left knee, and denied a compensable disability 
rating for bilateral hearing loss.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in February 2008, the Court vacated the 
Board's August 2005 decision, and remanded these matters to 
the Board for development consistent with the Court's Order.


REMAND

In the February 2008 Memorandum Decision, the Court found 
that VA did not comply with the duty to notify the veteran, 
as set out in the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the Court found that the Board erred 
by impermissibly relying on decisional and post-decisional 
documents to conclude that VA provided the veteran with VCAA-
compliant notice.  The Court cited to Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Court specifically 
stated that the remand was for the purpose of requiring that 
VA comply with 38 U.S.C.A. § 5103(a).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO or the AMC 
should ensure that the notice provided is 
in compliance with the Court's decisions 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


